Citation Nr: 0202710	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  97-23 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Entitlement to service connection for a low back disorder.

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 1983 
and from September 1985 to October 1993.  The veteran had 
unverified service in the Navy reserves from June 1983 to 
June 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Seattle, Washington.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  The evidence submitted in support of the claim for 
service connection for a low back disorder establishes a 
nexus between current chronic back pain status post surgery 
for herniated disc and mild radiculopathy and service.

4.  The evidence submitted in support of the claim for 
service connection for right knee disorder does not establish 
the presence of a current right knee disability.



CONCLUSIONS OF LAW

1.  A low back disability was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001).

2.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, (hereafter the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2001)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Board finds that the claim has been adequately developed 
pursuant to the VCAA.  In this regard, there is no indication 
of the existence of any outstanding Federal government or 
other record that could substantiate the claim for service 
connection for a low back disorder and a right knee disorder.  
Accordingly, the RO has secured a complete record and the 
requirement under the VCAA that the RO advise the claimant of 
how responsibilities in developing the record are divided is 
moot.  The RO advised him of the rating criteria in the April 
1997 statement of the case (SOC) and the duty to assist 
requirements of the VCAA in a January 2001 letter.  The 
veteran was provided a thorough physical examination in July 
1996.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  In order to make 
a showing of chronic disease in service, one must present a 
combination of manifestations sufficient to identify the 
disease entity with sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2001).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Service medical records indicate that the veteran underwent 
an enlistment physical in June 1979.  The veteran denied any 
history of back and knee problems and the examination 
demonstrated a normal spine and lower extremities.  The 
veteran underwent numerous other physical examinations while 
on active duty and in the reserves.  These examinations, 
which occurred in October 1980, October 1981, October 1982, 
January 1983, May 1983, July 1985, October 1986, November 
1987, October 1988, September 1989, and March 1991, 
demonstrated normal spine and lower extremities.  The 
accompanying medical histories revealed no back or knee 
complaints.  When the veteran underwent a physical 
examination in March 1980, he experienced pain in his knees 
while doing deep knee bends.  The pain was noted to be 
resolving and NCD (not considered disabling).

The veteran sought treatment for pain in both knees in 
September 1979.  No knee condition was diagnosed.  In March 
1980, he complained of knee pain and the diagnosis was 
chondromalacia.  In April 1980, the veteran complained that 
he had injured his back while running.  The diagnosis was low 
back strain.  The veteran sought treatment for stiff joints, 
including the right knee in April 1985.  The pertinent 
diagnosis was right knee strain- (minor).  The veteran sought 
treatment for a sore knee several times in April 1990 and 
once in May 1990.  He gave a history of knee problems in the 
past year.  He reported that he continued to stress the knee 
at work and while exercising and has been unable to rest it.  
He denied locking.  After physical examination, the 
assessment was right knee strain.  For approximately four 
weeks in April to May 1990, the veteran was suspended from 
special duty due to right knee strain.  In June 1990, the 
veteran sought treatment for continuing right knee pain.  The 
assessment was questionable plantar fasciitis, resolving with 
knee strain secondary to altered gait.   In February 1993, 
the veteran reported that he had helped to move a washer and 
dryer down some stairs and was now experiencing low back 
pain.  The diagnosis was low back pain.  In March 1993, the 
veteran reported that he threw his back out while putting on 
shoes; the diagnosis was lumbar back spasm.  The veteran 
sought treatment for back pain again in June 1993.  X-rays 
were taken of the spine and were interpreted to be normal.  
The veteran underwent a separation physical in August 1993.  
He gave a history of recurrent back pain and indicated that 
he re-injured his back in June 1993.  He had a present 
complaint of back pain and stiffness.  He reported that he 
still had "minor discomfort and decreased mobility and 
flexibility."  The spine and lower extremities were normal.

Post-service, the veteran sought treatment at V.M.C. in 
February 1995 after reportedly falling on his rear-end.  He 
was given a diagnosis of paraspinal strain with muscle spasm.  
The veteran sought treatment in July 1995 at Y.V.M.  He 
complained of a pinching sensation in his mid-thoracic area 
with no specific injury.  X-rays were taken of the thoracic 
spine and were interpreted to show scoliosis and degenerative 
changes, probably osteoporosis.  The diagnosis was thoracic 
strain.  The veteran also sought treatment from C.W.F.M. in 
July; he complained of injury as a result of lifting 
something.  The diagnosis was lumbar back strain with 
probable L3 to L4 disc disease and persistent and worsening 
low back pain with right side sciatica.  The veteran followed 
up in May 1996; the diagnosis was persistent right-sided 
lumbosacral radiculopathy.

In June 1996, the veteran underwent a referral examination by 
Dr. A.J.D.  X-rays taken at that time, were interpreted to 
show localized discogenic changes at L3-4 and L5-S1; there 
was no misalignment.  A July 1996 magnetic resonance imaging 
(MRI) was interpreted to show multi-level degenerative disc 
disease with moderate herniation L5-S1 and lesser herniation 
at L2-3, L4-5, and ventral herniation at L3-4 with right-
sided sciatica and constant pain.  In July 1996, the veteran 
obtained a second opinion from Dr. K.B.W., who ordered a 
second MRI.  The MRI was interpreted to show a lateral disc 
herniation on the right side at L5-S1.  The diagnostic 
impression was a rather large right-sided disc herniation at 
L5-S1.  In August 1996, the veteran underwent a right L5-S1 
laminotomy and diskectomy in August 1996.  He followed up at 
P.W. Medical Clinic between August 1986 and October 1997.  
Pain was 90 percent relieved.  The veteran still had some 
residual symptoms, such as pain on bowel movements exceeding 
five minutes and pain during stretching.  He also continued 
to have pain down his right leg on occasion, which typically 
involved the buttocks and sometimes went down to the foot.  
The assessment was chronic back pain status post surgery for 
herniated disc and mild radiculopathy, not impacting on his 
life.

The veteran underwent a VA physical examination in July 1996.  
The pertinent history indicates that the veteran injured his 
right knee in 1985 and was told that he had muscle strain.  
He had injuries between 1986 and 1995, which occurred while 
twisting, lifting, and straining each time.  After exercise, 
the injury would resolve in about a week.  X-rays did not 
show any abnormalities.  He also experienced popping and 
cracking in between injuries, which resolved each time within 
two weeks with conservative management.  The veteran reported 
that he was involved in a parasailing accident in 1980.  He 
described a 'controlled fall' but stated that he had pain in 
the back immediately afterward.  X-rays taken of his back 
were normal.  He was treated with bed rest and analgesics.  
He improved, but the pain came back in 1990 especially with 
exertion such as running.  The veteran also reported that he 
experienced left sciatica during this episode.  He indicated 
that he had seen a doctor repeatedly and was placed on bed 
rest and pain medications since the 1990 incident, and had 
bouts on and off with exertion when he twists and lifts.  A 
MRI done in July 1996 showed a ruptured disc.  Surgery was 
recommended by a private neurosurgeon.  The veteran also 
reported having chiropractic treatment that helped somewhat; 
one of the chiropractors suspected a ruptured disc as early 
as April 1996.

The veteran indicated that his current signs and symptoms 
included pain in the back that is dull, constant, and steady.  
The pain reportedly goes from the right lateral hip down the 
right lateral thigh to the knee and down the posterior calf.  
The symptoms are worse when he sits for prolonged periods.  
He has had right sciatica since 1995 and had a spell of left 
sciatica in June 1996.  The veteran reported that he has not 
worked since July 1996.  He has a loss of sensation in the 
right leg and he can not feel anything in the fifth toe on 
the right foot and has poor sensation in the right leg, 
especially spotty, patchy areas between the knee and ankle on 
the lateral side.  He also has obtunded sensation in the 
right thigh.

Examination of the cervical and thoracic spine were normal 
and demonstrated normal range of motion.  Examination of the 
lumbar spine revealed tenderness to fist percussion, which 
was progressively worse moving distally from L1 to L5 
posteriorly.  The examination revealed no scars.  The veteran 
reported pain in the low back of the lumbosacral spine area 
and the right lateral hip and thigh, and the posterior calf.  
Range of motion was limited by pain on extension and flexion 
of the lumbosacral spine.  Marked limitation of motion, 
instability, and muscle spasm on the lumbosacral spine area 
was noted when the patient sat up from a flat position.  
Straight leg raising on the right side and on the left 
produced pain.  

The right knee was tender just below the patella anteriorly.  
The right knee had normal range of motion and no deformity 
was noted.  An X-ray of the right knee, which was compared 
with an X-ray of the left knee, was interpreted to show 
normal development and symmetry with the left knee, well 
preserved joint spaces with no evidence of appreciable 
degenerative change, acute injury, or active disease.  The 
impression was normal knees.

Examination of the muscles throughout showed good girth and 
symmetry bilaterally.  Strength was good equally and 
bilaterally.  The neurological examination indicated that 
knee jerks and ankle jerks were absent.  The examining 
physician was unable to elicit any abnormal reflexes.  
Sensory modality was abnormal throughout the right leg and as 
one went distally, the patient had more obtunded sensation to 
both light touch and painful stimulus.  He was able to 
identify the type of stimuli; it was just less definite on 
the right side as compared to the left.  No ataxia was noted.  
Romberg was normal.  The diagnostic assessment for the back 
was multi-level degenerative disc disease with moderate 
herniation L5-S1 and lesser herniation at L2-L3 and L4-L5, 
and ventral herniation at L3-L4 with right sciatica and 
constant pain.  The assessment for the right knee was a 
greater than 50 percent probability of sprain, right knee.

The veteran provided testimony in a personal hearing in 
September 1997.  He testified regarding injuries to his knee 
and back.  He did not go to the hospital or dispensary for 
his knee from 1985 to 1989.  He was still having problems, 
but did not go to the doctor because he thought he would 
receive the same diagnosis.  He self-treated with rest and 
over-the-counter medicine like aspirin and Tylenol.  The 
veteran thought that the doctor could find nothing wrong and 
would just send him back to duty. (Transcript (T.) at pg. 5).  
He did not seek treatment for his knee until 1995.  In 1995, 
the veteran was cleaning sawdust off a machine where he 
worked as a mill worker.  He may have twisted his knee when 
he put his weight on it.  He felt a 'popping sensation' and 
it took a while to straighten out his leg.  He had to go to 
the doctor because he could no longer work that day.  The 
veteran felt the same sensation one other time back in 1988 
when he was on a helicopter.  He had all of his weight on his 
knee and swung around to look at some piece of equipment.  
(T. at page 5).  It felt and sounded like there was some 
gravel in his knee.  It made a grinding sound that lasted a 
couple of weeks in 1988 and 1995.  The veteran is not 
currently receiving medical care for his knee.  The last time 
he was seen by a doctor about his knee was in 1995.  At that 
time, rest and Ibuprofen was recommended to reduce internal 
swelling.  Elevating the knee and staying off of it for at 
least three days was also recommended.  (T. at page 6).  In 
1995, the veteran was in the middle of doing a change over 
with machine made pallets and bin boxes.  He was bent over 
and reaching out, fully extending his arms and loosening 
bolts with a wrench.  He had to twist left and right to get 
at the parts.  He thinks he felt a popping sensation when he 
was twisting.  (T. at page 7).
 
II.  Analysis

A review of the record indicates that the veteran currently 
has disability of the low back.  Service medical records 
indicate recurring back problems throughout his active 
service beginning in April 1980.  The veteran provided a 
history of back problems during his separation physical in 
August 1993 and also had present complaints of back pain and 
stiffness at that time.  Treatment continued post service and 
culminated in surgical intervention in August 1996.  The 
Board finds the trail of complaints and clinical evidence is 
compelling that the current back disability has existed from 
the veteran's service to the present.   Accordingly, the 
Board finds that the veteran is entitled to service 
connection for a low back disorder. 

The Board does not doubt that the veteran believes he has a 
knee disability related to service, and the Board has 
considered his testimony and statements as to episodes of 
subjective knee problems throughout his service and post 
service.  But by contrast with the back disability, the 
objective evidence of the veteran's knee complaints and 
treatment is sparse and infrequent.  The August 1993 
separation physical is negative for any complaint relating to 
the right knee.  There is no record of treatment since May 
1990.  The veteran's own account of his medical history on 
examination in 1996 was of simply a number of isolated 
episodes that resolved relatively quickly. 

In addition to the very dubious evidence as to a continuity 
of symptomatology, the VA examination in July 1996 showed the 
right knee had normal range of motion and no deformity.  An 
X-ray of the right knee, which was compared with an X-ray of 
the left knee, was interpreted to show a normal knee.  The 
only arguable objective finding was "tenderness" just below 
the patella anteriorly.  In other words, even assuming 
"tenderness" was present, the objective examination failed 
to show that this finding was connected to any disability of 
the right knee.  

Under the law, more than an injury or disease incurred or 
aggravated in service must be demonstrated to support a grant 
of service connection.  The evidence must establish that the 
injury or disease incurred or aggravated in service resulted 
in an identifiable or current disability.  See, Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  As the United States Court of 
Appeals for the Federal Circuit has held, "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  As the 
Court has held, the regulatory definition of "disability" 
is the ". . . impairment of earning capacity resulting from 
such diseases or injuries and their residual conditions . . . 
."  38 C.F.R. § 4.1 (1997); Hunt v. Derwinski, 1 Vet. App. 
292, 296 (1991).  Under these criteria, a right knee 
"disability" for VA compensation benefit purposes is not 
shown to be present in this case.  Absent a demonstrated 
disability, the question of whether there is any causal 
relationship between service and a current claimed right knee 
condition effectively is moot.  In this circumstance, where 
the clear weight of the most probative evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2001).  




ORDER

Entitlement to service connection for a low back disorder is 
granted.

Entitlement to service connection for a right knee disorder 
is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

